Name: Commission Regulation (EEC) No 2342/81 of 13 August 1981 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 8 . 81 Official Journal of the European Communities No L 230/33 COMMISSION REGULATION (EEC) No 2342/81 of 13 August 1981 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty in order to create security conditions necessary for the processing industry to conclude their export contracts, should not form an obstacle to adjusting the rates of refunds during the month for which they were fixed in exceptional situations created by important fluctua ­ tions of the world market prices ; whereas it is there ­ fore necessary to alter the rates of the refunds which applied to certain milk products exported in the form of products which are not included in Annex II to the Treaty, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 17 (5) thereof, Whereas Commission Regulation (EEC) No 2208/81 of 31 July 1981 (3), has fixed the rates of refunds appli ­ cable from 1 August 1981 to certain dairy products exported in the form of goods not covered by Annex II to the Treaty ; Whereas the rates of the refunds per 100 kilograms of each of the basic products concerned shall be fixed for each month, according to the first subparagraph of Article 4 ( 1 ) of Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and criteria for fixing the amount of such refunds (4), as amended by Regulation (EEC) No 1188 /81 (*) ; whereas these rules, established HAS ADOPTED THIS REGULATION : Article 1 The rates of the refunds applicable to certain milk products exported in the form of the products which appear in the Annex to Regulation (EEC) No 804/68 are hereby altered as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 14 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 August 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , O OJ No L 291 , (3) OJ No L 214, (4) OJ No L 323, (0 OJ No L 121 , 28 . 6 . 1968 , p . 13 . 19 . 11 . 1979, p . 17. 1 . 8 . 1981 , p . 37 . 29 . 11 . 1980 , p . 27 . 5 . 5 . 1981 , p . 3 . No L 230/34 Official Journal of the European Communities 14. 8 . 81 ANNEX to the Commission Regulation of 13 August 1981 fixing the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CCT heading No Description Rate of refund ex 04.02 A II Powdered milk, obtained by the spray process, with a fat content of less than 1-5 % by weight and with a water content of less than 5 % by weight (PG 2) : a) On exportation of goods of CCT heading No 35.01 b) On exportation of other goods 3200 ex 04.02 A II Powdered milk, obtained by the spray process, with a fat content of 26 % by weight and a water content of less than 5 % by weight (PG 3) 58 00 ex 04.02 A III Concentrated milk, with a fat content by weight of 7-5 % and a content by weight in dry matter equal to 25 % (PG 4) 19-14 ex 04.03 Butter, with a fat ' content by weight of 82 % (PG 6) : a) On exportation of the following goods manufactured under the conditions laid down in Regulations (EEC) No 262/79, (EEC) No 1468/79 and (EEC) No 1932/81 :  goods falling within CCT heading No 19.08 or subheadings 18.06 B and 21.07 C,  powdered preparations for making ice-cream and similar edible products called ' ice-mix' falling within CCT subheading 18.06 D and heading No 21.07,  raw doughs and powdered preparations falling within CCT subheading 19.02 B II b)  b) On exportation of goods of CCT subheadings 18.06 D II c) and 21.07 G VII to IX c) On exportation of other goods 9500